Name: Commission Directive 2009/46/EC of 24 April 2009 amending Directive 2006/87/EC of the European Parliament and of the Council laying down technical requirements for inland waterway vessels (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations;  maritime and inland waterway transport
 Date Published: 2009-04-30

 30.4.2009 EN Official Journal of the European Union L 109/14 COMMISSION DIRECTIVE 2009/46/EC of 24 April 2009 amending Directive 2006/87/EC of the European Parliament and of the Council laying down technical requirements for inland waterway vessels (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (1), and in particular the first sentence of Article 20, paragraph 1, thereof, Whereas: (1) Since the adoption of Directive 2006/87/EC in December 2006 amendments to the Rhine Vessel Inspection Regulation have been agreed pursuant to Article 22 of the Revised Convention for Rhine Navigation. It is therefore necessary to amend Directive 2006/87/EC accordingly. (2) It should be ensured that the Community vessel certificate and the vessel certificate delivered in accordance with the Rhine Vessel Inspection Regulation are issued on the basis of technical requirements which guarantee an equivalent level of safety. (3) Equivalent provisions to those in the Rhine Vessel Inspection Regulation for the installation and in-use control for engines falling within the scope of Directive 97/68/EC of the European Parliament and of the Council of 16 December 1997 on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (2) should be incorporated. (4) In order to avoid distortions of competition as well as different levels of safety, the amendments to Directive 2006/87/EC should be implemented as quickly as possible. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee referred to in Article 7 of Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway (3), HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex I to Directive 2006/87/EC, the entry in Chapter 3 regarding the Italian Republic is replaced by the following: Italian Republic All navigable national waterways. Article 2 Annex II to Directive 2006/87/EC is amended as set out in Annex I to this Directive. Article 3 Annex V to Directive 2006/87/EC is amended as set out in Annex II to this Directive. Article 4 Member States which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive at the latest on 30 June 2009. They shall forthwith inform the Commission thereof. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 5 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC. Done at Brussels, 24 April 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 389, 30.12.2006, p. 1. (2) OJ L 59, 27.2.1998, p. 1. (3) OJ L 373, 31.12.1991, p. 29. ANNEX I 1. The table of contents is amended as follows: (a) the title of Chapter 8a reads as follows: (b) the following Articles relating to Chapter 8a are inserted after the title of Chapter 8a: Article 8a.01  Definitions Article 8a.02  General provisions Article 8a.03  Recognised type-approvals Article 8a.04  Installation test and intermediate and special test Article 8a.05  Technical services (c) The title of Article 10.03a is replaced by: Permanently installed firefighting systems for protecting accommodation spaces, wheelhouses and passenger spaces (d) The title of Article 10.03b is replaced by: Permanently installed firefighting systems for protecting engine rooms, boiler rooms and pump rooms (e) The following title is inserted after Article 24.07: Article 24.08  Transitional provision to Article 2.18 (f) The following title is inserted after Article 24a.04: Article 24a.05  Transitional provision to Article 2.18 (g) After Appendix II the following Appendices are added: APPENDIX III  MODEL OF THE UNIQUE EUROPEAN VESSEL IDENTIFICATION NUMBER APPENDIX IV  DATA FOR THE IDENTIFICATION OF A VESSEL APPENDIX V  ENGINE PARAMETER PROTOCOL 2. Article 1.01 is amended as follows: (a) Point 52 is replaced by the following: 52. muster areas : areas of the vessel which are specially protected and in which persons muster in the event of danger; (b) Point 76 is replaced by the following: 76. draught (T) : the vertical distance in m between the lowest point of the hull without taking into account the keel or other fixed attachments and the maximum draught line; (c) Point 76a is inserted after Point 76: 76a. draught overall (TOA) : the vertical distance in m between the lowest point of the hull including the keel or other fixed attachments and the maximum draught line; (d) Point 97a and 97b are inserted after Point 97: 97a. navigation lights : light appearances of navigation lights for the identification of craft; 97b. light signals : light appearances to accompany visual or sound signals; 3. Article 2.07(1) is replaced by the following: 1. The owner of a craft, or his representative, shall bring to the notice of the competent authority any change in the name or ownership of a craft, any re-measurement, and any change in the registration or home port, and shall send the Community certificate to that authority for amendment. 4. Article 7.04 is amended as follows: (a) Paragraph 3 is replaced by the following: 3. The direction of the propulsion thrust imparted to the vessel and the rotational speed of the propeller or main engines shall be displayed. (b) The second phrase of paragraph 9 is replaced by the following: The requirements set out in paragraphs 1 to 8 shall apply, mutatis mutandis, in view of the specific characteristics and arrangements selected for the abovementioned active steering and propulsion units. In analogy to paragraph 2, each unit shall be controlled by a lever which moves in the form of an arc within a vertical plane that is approximately parallel to the direction of the thrust of the unit. From the position of the lever the direction of the thrust acting on the vessel shall be clear. If rudder propeller or cycloidal-propeller systems are not controlled by means of levers, the inspection body may allow derogations from paragraph 2. These derogations shall be mentioned in the Community certificate in box 52. 5. The following Chapter 8a is inserted after Chapter 8: CHAPTER 8a EMISSION OF GASEOUS AND PARTICULATE POLLUTANTS FROM DIESEL ENGINES Article 8a.01 Definitions In this Chapter: 1. engine  means an engine which works on the compression-ignition principle (diesel engine); 1a. propulsion engine  means an engine for the propulsion of an inland waterway vessel, as defined in Article 2 of Directive 97/68/EC (1); 1b. auxiliary engine  means an engine for use in applications other than the propulsion of a craft; 1c. exchange engine  means a used, overhauled engine which is intended to replace a currently operational engine and which is of the same design (in-line engine, V-engine) as the engine to be replaced, which has the same number of cylinders and whose power output and speed do not differ by more than 10 % from the power output and speed of the engine to be replaced; 2. type-approval  means the procedure as defined in Article 2, second indent of Directive 97/68/EC, as amended, whereby a Member State certifies that an engine type or an engine family with regard to the level of emission of gaseous and particulate pollutants by the engine(s) satisfies the relevant technical requirements; 3. installation test  means the procedure whereby the competent authority makes sure that, even where an engine fitted to a craft has undergone, since the issuing of the type-approval, any modifications or adaptations with regard to the level of emission of gaseous and particulate pollutants, that engine still complies with the technical requirements of this Chapter; 4. intermediate test  means the procedure whereby the competent authority makes sure that, even where a crafts engine has undergone, since the installation test, any modifications or adaptations with regard to the level of emission of gaseous and particulate pollutants, that engine still complies with the technical requirements of this Chapter; 5. special test  means the procedure whereby the competent authority makes sure that, after each significant modification to a crafts engine with regard to the level of emission of gaseous and particulate pollutants, that engine still complies with the technical requirements of this Chapter; 6. (left void); 7. engine family  means a manufacturers grouping of engines which through their design, are expected to have similar exhaust emission characteristics of gaseous and particulate pollutants as defined in Article 2, fourth indent of Directive 97/68/EC, as amended, and which comply with the requirements of the rules in accordance with Article 8a.03; 8. (left void); 9. (left void); 10. (left void); 11. manufacturer  as defined in Article 2 of Directive 97/68/EC, as amended, means the person or body who is responsible to the approval authority for all aspects of the type-approval process and for ensuring conformity of production. It is not essential that the person or body is directly involved in all stages of the construction of the engine; 12. (left void); 13. (left void); 14. (left void); 15. (left void); 16. engine parameter protocol  means the document pursuant to Appendix V, in which all the parameters, together with changes, and including components and engine settings which affect the level of emission of gaseous and particulate pollutants from the engine are duly recorded; 17. engine manufacturers instructions on monitoring the components and engine parameters of relevance in an exhaust gas context  means the document produced for the purpose of implementing the installation test and the intermediate or special tests. Article 8a.02 General provisions 1. Without prejudice to the requirements of Directive 97/68/EC, the provisions of this Chapter shall apply to all engines with a rated power output more than 19 kW installed in inland waterway vessels or in machinery on board such vessel. 2. The engines shall comply with the requirements of Directive 97/68/EC. 3. Compliance with the exhaust gas emission limit values of the applicable stage shall be determined on the basis of a type-approval pursuant to Article 8a.03. 4. Installation tests (a) After the installation of the engine on board, but before it is brought into service, an installation test shall be carried out. This test, which forms part of the initial inspection of the craft, or of a special inspection by virtue of the relevant engine having been installed, shall result either in the registration of the engine in the Community certificate to be issued for the first time or in the modification of the existing Community certificate. (b) The inspection body may dispense with an installation test pursuant to (a), if an engine having a rated power output PN of less than 130 kW is replaced by an engine covered by the same type-approval. As a precondition, the vessels owner or his authorised representative shall be required to notify the inspection body of the engines replacement and to submit a copy of the type-approval document and details of the identification number of the newly installed engine. The inspection body shall make the appropriate amendments to the Community certificate (see box 52). 5. Intermediate tests on the engine shall be carried out in the context of the periodical inspection pursuant to Article 2.09. 6. After each significant modification to an engine, where such modifications have the potential to affect the emission of gaseous and particulate pollutants from the engine, a special test must invariably be carried out. 6a. The results of the tests pursuant to Article 8a.02(4) to (6) shall be registered in the engine parameter protocol. 7. The inspection body shall indicate in the Community certificate, in box 52, the type-approval numbers and identification numbers of all the engines that are installed on board the vessel and that are subject to the requirements of this Chapter. For engines covered by Article 9(4)(a) of Directive 97/68/EC the identification number shall suffice. 8. For the purpose of discharging tasks pursuant to this Chapter, the competent authority may employ a technical service. Article 8a.03 Recognised type-approvals 1. The following type-approvals shall be recognised, provided that the engine application is covered by the appropriate type approval: (a) type-approvals pursuant to Directive 97/68/EC; (b) type-approvals which, pursuant to Directive 97/68/EC (2) are recognised as equivalent. 2. For each type-approved engine, the following documents or copies of them shall be kept available on board: (a) the type-approval document; (b) the engine manufacturers instructions on monitoring the components and engine parameters of relevance in an exhaust gas context; (c) the engine parameter protocol. Article 8a.04 Installation test and intermediate and special test 1. At the time of the installation test pursuant to Article 8a.02(4) and in the event of intermediate tests pursuant to Article 8a.02(5) and special tests pursuant to Article 8a.02(6), the competent authority will inspect the current state of the engine with reference to the components, adjustments and parameters specified in the instructions pursuant to Article 8a.01(17). If the authority finds that the engine does not comply with the approved engine type or the approved engine family, it may: (a) require that (aa) steps are taken to re-establish engine conformity; (bb) require appropriate modifications to the type-approval document; or (b) order the actual emissions to be measured. Failing the re-establishment of engine conformity or in the absence of appropriate modifications to the type-approval document or in the event that the measurements indicate non-compliance with the emission limit values, the competent authority shall refuse to issue a Community certificate or shall revoke any Community certificate that has already been issued. 2. In the case of engines with exhaust gas after treatment systems, checks shall be carried out to establish that these systems are functioning properly in the context of the installation test and the intermediate or special tests. 3. The tests according to paragraph 1 are made on the basis of the engine manufacturers instruction on monitoring the components and engine parameters of relevance in an exhaust gas emission context. The instruction, to be drawn up by the manufacturer and to be approved by a competent authority, shall specify the exhaust relevant components as well as adjustments and parameters, whereby continuous compliance with the exhaust gas emission limit values can be assumed. The instruction contains at least the following details: (a) type of engine and, where appropriate, engine family with an indication of the rated output and rated speed; (b) list of the components and engine parameters of relevance in an exhaust gas emission context; (c) unambiguous features to identify the permitted components of relevance in an exhaust gas emission context (e.g. part numbers appearing on the components); (d) engine parameters of relevance in an exhaust gas emission context such as setting ranges for the injection timing, permitted cooling water temperature, maximum exhaust gas backpressure, etc. In the case of engines fitted with exhaust gas after treatment systems, the instruction shall also include procedures to check that the exhaust gas after treatment installation is operating efficiently. 4. The installation of engines in craft shall comply with the restrictions set out in the scope of the type approval. In addition, the intake under pressure and the exhaust gas back pressure shall not exceed the values indicated for the approved engine. 5. If the engines being installed on board belong to an engine family, no readjustments or modifications which could adversely affect exhaust gas and particulate emissions or which lie outside the proposed adjustment range may be carried out. 6. If, after type-approval, readjustments or modifications to the engine need to be made, these should be accurately entered in the engine parameter protocol. 7. If the installation and intermediate tests show that, in relation to their parameters, components and adjustable features, the engines installed on board comply with the specifications set out in the instructions pursuant to Article 8a.01(17), then it may be assumed that the exhaust gas and particulate emissions from the engines likewise comply with the basic limit values. 8. Where an engine has obtained type-approval, the competent authority may, at its own discretion, reduce the installation test or intermediate test pursuant to these provisions. However, the full test shall be carried out in respect of at least one cylinder or one engine of an engine family and may only be reduced if there is reason to believe that all other cylinders or engines behave similarly to the cylinder or engine under investigation. Article 8a.05 Technical services 1. The technical services shall comply with the European standard on general requirements for the competence of testing and calibration laboratories (EN ISO/IEC 17025:2000), having due regard to the following conditions: (a) Engine manufacturers cannot be recognised as technical services. (b) For the purposes of this chapter, a technical service may, with permission of the competent authority, use facilities outside its own test laboratory. (c) If requested to do so by the competent authority, technical services shall demonstrate that they are recognised to perform the type of activities described in this paragraph within the European Union. (d) Third country services may only be notified as a recognised technical service in the framework of a bilateral or multilateral agreement between the European Union and the third country in question. 2. Member States shall inform the Commission about the names and addresses of the technical services which, together with their national competent authority are responsible for the application of this chapter. The Commission shall make this information available to the Member States. 6. The title of Article 10.03a is replaced by the following: Permanently installed firefighting systems for protecting accommodation spaces, wheelhouses and passenger spaces 7. The title of Article 10.03b is replaced by the following: Permanently installed firefighting systems for protecting engine rooms, boiler rooms and pump rooms 8. Article 15.06(5)(a) is replaced by the following: (a) they shall have a clear width of at least 0,80 m. If they lead to rooms used by more than 80 passengers, they shall comply with the provisions mentioned in (3)(d) and (e) regarding the width of the exits leading to connecting corridors. 9. Article 15.06(8) is amended as follows: (a) Letter e is replaced by the following: (e) if fixed seats or benches are located in a room in which muster areas are defined the corresponding number of persons need not be taken into account when calculating the total area of muster areas according to (a). However, the number of persons for whom fixed seats or benches in a certain room are taken into account must not exceed the number of persons for whom muster areas are available in this room; (b) Letter f is replaced by the following: (f) lifesaving appliances shall be easily accessible from the evacuation areas; (c) Letter g is replaced by the following: (g) it shall be possible to evacuate people safely from these evacuation areas, using either side of the vessel; (d) Letter h is replaced by the following: (h) the muster areas shall lie above the margin line; (e) Letter i is replaced by the following: (i) the muster and evacuation areas are to be shown as such in the safety plan and signposted on board the vessel; (f) Letter j is replaced by the following: (j) the provisions of (d) and (e) shall also apply to free decks on which muster areas are defined; (g) Letter l is replaced by the following: (l) however, in all cases where reductions according to (e), (j) and (k) are applied, the total area according to (a) shall be sufficient for at least 50 % of the maximum permitted number of passengers. 10. Article 15.08(6) is replaced by the following: 6. A bilge pumping system with permanently installed pipe work shall be available. 11. The table to Article 24.02(2) is amended as follows: (a) The entry relating to Article 7.02, paragraph 5 becomes the entry relating to Article 7.02 paragraph 6. (b) The following entries are inserted after the entry relating to Article 7.04, paragraph 2: paragraph 3 Display If there is no wheelhouse designed for radar navigation by one person: NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 paragraph 9, third sentence Control by a lever NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 fourth sentence Clearly show the direction of the thrust NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 (c) The entry relating to Article 8.02, paragraph 4 is replaced by the following: paragraph 4 Screening of pipe connections NRC, at the latest on issue or renewal of the Community certificate after 1.1.2025 (d) The following entries are inserted after the entry relating to Article 8.02, paragraph 4: paragraph 5 Jacketed piping system NRC, at the latest on issue or renewal of the Community certificate after 1.1.2025 paragraph 6 Insulation of engine parts NRC, at the latest on issue or renewal of the Community certificate (e) The entry relating to Article 8.05, paragraph 9 first sentence becomes the entry to Article 8.05, paragraph 9 second sentence. (f) The following entries are inserted after the entry relating to Article 8.05, paragraph 13: 8.06 Tanks for lubricating oil, pipes and accessories NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045 8.07 Tanks for oils in power transmission systems, control and activating systems and heating systems, pipes and accessories NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045 (g) The entry relating to Chapter 8a is replaced by the following: CHAPTER 8a 8a.02(2) and (3) Compliance with the requirements/exhaust gas emission limit values The regulations do not apply: (a) for engines, which were installed before 1.1.2003; and (b) for exchange engines, which up to 31.12.2011 are installed on board craft which were in operation on 1.1.2002. For engines which were installed: (a) in craft between 1.1.2003 and 1.7.2007 the exhaust gas limit values as referred to in Annex XIV of Directive 97/68 apply; (b) in craft or in on-board machinery after 30.6.2007 the exhaust gas limit values as referred to in Annex XV of Directive 97/68 apply. The requirements for the categories: (aa) V for propulsion engines and for auxiliary engines above 560 kW; and (bb) D, E, F, G, H, I, J, K for auxiliary engines of Directive 97/68/EC apply as equivalent. (h) The entry relating to Article 9.15, paragraph 9 becomes the entry to Article 9.15, paragraph 10. (i) The following entry is inserted after the title Chapter 15: 15.01(1)(c) Non-application of Article 8.08(2), second sentence NRC, at the latest on issue or renewal of the Community certificate after 1.1.2007 (j) The entry relating to Article 15.01, paragraph 1(d) is replaced by the following: (d) Non-application of Article 9.14 Paragraph 3 second sentence for rated voltages of over 50 V NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 12. The table to Article 24.06(5) is amended as follows: (a) The following entries are inserted after the entry related to Article 7.02(2): 7.04(3) Display If there is no wheelhouse designed for radar navigation by one person: NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 1.4.2007 paragraph 9, third sentence Control by a lever NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 1.4.2007 fourth sentence Prohibition of indicating the direction of the jet NRC, at the latest on issue or renewal of the Community certificate after 1.1.2010 1.4.2007 (b) The entry relating to Article 8.02(4) is replaced by the following: 8.02(4) Screening of pipe connections NRC, at the latest on issue or renewal of the Community certificate after 2025 1.4.2007 (c) The following entries are inserted after the entry relating to Article 8.02(4): paragraph 5 Jacketed piping system NRC, at the latest on issue or renewal of the Community certificate after 1.1.2025 1.4.2007 paragraph 6 Insulation of engine parts NRC, at the latest on issue or renewal of the Community certificate after 1.1.2025 1.4.2003 (d) The entry relating to Article 8.05(9) first sentence becomes the entry relating to Article 8.05(9) second sentence. (e) The following entries are inserted after the entry relating to Article 8.05, paragraph 13: 8.06 Tanks for lubricating oil, pipes and accessories NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045 1.4.2007 8.07 Tanks for oils in power transmission systems, control and activating systems and heating systems, pipes and accessories NRC, at the latest on issue or renewal of the Community certificate after 1.1.2045 1.4.2007 (f) The entry relating to Chapter 8a is replaced by the following: CHAPTER 8a The regulations do not apply: (a) for engines, which were installed before 1.1.2003; and (b) for exchange engines, which up to 31.12.2011 are installed on board craft which were in operation on 1.1.2002. 1.1.2002 8a.02(2) and (3) Compliance with the requirements/exhaust gas emission limit values For engines which were installed: (a) in craft between 1.1.2003 and 1.7.2007 the exhaust gas limit values as referred to in Annex XIV of Directive 97/68 apply; (b) in craft or in on-board machinery after 30.6.2007 the exhaust gas limit values as referred to in Annex XV of Directive 97/68 apply. The requirements for the categories: (aa) V for propulsion engines and for auxiliary engines above 560 kW; and (bb) D, E, F, G, H, I, J, K for auxiliary engines of Directive 97/68/EC; apply as equivalent. 1.7.2007 (g) The entry relating to Article 15.01(1)(c) is replaced by the following: 15.01(1)(c) Non-application of Article 8.08(2), second sentence NRC, at the latest on issue or renewal of the Community certificate 1.1.2006 13. The following article is added after Article 24.07: Article 24.08 Transitional provision to Article 2.18 When issuing a Community certificate to craft which after 31 March 2007 carried a valid vessel certificate according to the Rhine Vessel Inspection Regulation, the already assigned Unique European Vessel Identification Number shall be used, and where appropriate completed by ranking first the figure 0 . 14. The table to Article 24a.02(2) is amended as follows: (a) The entry relating to Article 7.02, paragraph 5 is the entry relating to Article 7.02, paragraph 6. (b) The following entries are inserted after the entry relating to Article 7.04(2): paragraph 3 Display If there is no wheelhouse designed for radar navigation by one person: NRC, at the latest on issue or renewal of the Community certificate after 30.12.2024 paragraph 9, third sentence Control by a lever NRC, at the latest on issue or renewal of the Community certificate after 30.12.2024 fourth sentence Prohibition of indicating the direction of the jet NRC, at the latest on issue or renewal of the Community certificate after 30.12.2024 (c) After the entry relating to Article 8.02(1) the entry paragraph 4 Protection of machinery parts NRC, at the latest on issue or renewal of the Community certificate is replaced by the following entries: 4. Screening of pipe connections NRC, at the latest on issue or renewal of the Community certificate after 30.12.2024 paragraph 5 Jacketed piping system NRC, at the latest on issue or renewal of the Community certificate after 30.12.2024 paragraph 6 Insulation of engine parts NRC, at the latest on issue or renewal of the Community certificate (d) The entry relating to Article 8.05(7) is replaced by the following: paragraph 7, first subparagraph Quick-closing valve on the tank operated from deck, even when the rooms in question are closed. NRC, at the latest on issue or renewal of the Community certificate after 1.1.2029 (e) The entry to relating to Article 8.05(9), first sentence is the entry to Article 8.05(9), second sentence. (f) The following entry relating to Chapter 8a is inserted after the entry relating to Article 8.10(3): CHAPTER 8a The regulations do not apply to: (a) propulsion engines and auxiliary engines with a rated power output of more than 560 kW of the following categories according to appendix I section 4.1.2.4 of Directive 97/68/EC: (aa) V1:1 to V1:3, which until 31 December 2006; (bb) V1:4 and V2:1 to V2:5, which until 31 December 2008; are installed in craft or in on-board machinery; (b) auxiliary engines with a rated power up to 560 kW and variable speed, of the following categories according to Article 9.4a of Directive 97/68/EC: (aa) H which until 31 December 2005; (bb) I and K which until 31 December 2006; (cc) J which until 31 December 2007; are installed in craft or in on-board machinery; (c) auxiliary engines with a rated power up to 560 kW and constant speed, of the following categories according to Article 9.4a of Directive 97/68/EC: (aa) D, E, F and G which until 31 December 2006 (3); (bb) H, I and K which until 31 December 2010; (cc) J which until 31 December 2011; are installed in craft or in on-board machinery. (d) engines, which meet the limit values as referred to in Annex XIV of Directive 97/68/EC and which until 30 June 2007, are installed in craft or in on-board machinery; (e) exchange engines, which until 31 December 2011 are installed in craft or in on-board machinery to replace an engine to which in accordance with points a) to d) above, the regulations do not apply. The dates mentioned in paragraphs (a), (b), (c) and (d) shall be postponed by two years in respect of engines with a production date prior to the mentioned dates. 15. The following article is added after Article 24a.04: Article 24a.05 Transitional provision to Article 2.18 Article 24.08 shall apply mutatis mutandis. 16. In Appendix II, Administrative instruction No 23 is replaced by the following: Administrative instruction No 23 Engine application covered by the appropriate type approval (Article 8a.03(1) of Annex II) 1. Introduction According to Article 8a.03(1), type-approvals pursuant to Directive 97/68/EC and type-approvals, which pursuant to Directive 97/68/EC are recognised as equivalent, are recognised, provided that the engine application is covered by the appropriate type-approval. In addition, it is possible that engines on board of inland waterway vessels have to serve more than one application. Section 2 of this administrative instruction explains when engine applications can be considered to be covered by the appropriate type-approval. In Section 3 clarification is given with respect to the question how to treat engines which in the course of on-board operations need to be allocated to more than one engine application. 2. Appropriate type-approval Engine applications are considered to be covered by the appropriate type-approval if the engine has been allocated to the type-approval on the basis of the following table. The engine categories, limit value stages and test cycles are indicated in accordance with the type-approval number designations. Engine application Legal basis Engine category Limit value stage Test requirement cycle ISO 8178 Propulsion engines with propeller characteristics I Directive 97/68/EC V IIIA C (4) E3 RVIR  I, II (5)  E3 Main propulsion engines with constant speed (including installations with diesel electric propulsion and variable pitch propeller) II Directive 97/68/EC V IIIA C (4) E2 RVIR  I, II (5)  E2 Auxiliary engines with Constant speed III Directive 97/68/EC D, E, F,G II B D2 H, I, J, K IIIA V (6) RVIR  I, II (5)  D2 Variable speed and variable load IV Directive 97/68/EC D,E,F,G II A C 1 H, I, J, K IIIA V (6) L, M, N, P IIIB Q, R IV RVIR  I, II (5)  C1 3. Special engine applications 3.1. Engines which in the course of on-board operations need to be allocated to more than one engine application shall be treated as follows: (a) auxiliary engines which drive units or machinery which, pursuant to the table in Section 2, have to be allocated to applications III or IV need to have obtained type-approval for each of the respective applications provided for in this table; (b) main propulsion engines which drive additional units or machinery need only to have obtained the type-approval necessary for the relevant type of main propulsion pursuant to the table in Section 2, in so far as the engines main application is craft propulsion. If the time taken up by the sole auxiliary application exceeds 30 %, the engine will need to have obtained, in addition to type-approval for the main propulsion application, further type-approval in respect of the auxiliary application. 3.2. Engines driving bow thrusters, whether directly or by means of a generator at: (a) variable engine speed and load may be allocated to applications I or IV pursuant to the table in Section 2; (b) constant engine speed may be allocated to applications II or III pursuant to the table in Section 2. 3.3. The engines shall be installed with the power output as authorised under the type-approval and indicated on the engine by means of identification of type. If such engines have to drive units or machinery of lower power consumption, power may be reduced only by measures external to the engine, in order to achieve the power level needed for the application. 17. The following Appendix V is added: Appendix V Engine parameter protocol (1) OJ L 59, 27.2.1998, p. 1. (2) Alternative type-approvals recognised pursuant to Directive 97/68/EC are listed in Annex XII, §.2 of Directive 97/68/EC. (3) In accordance with Annex I, section 1A(ii) of Directive 2004/26/EC, amending Directive 97/68/EC, the limits for these auxiliary constant-speed engines only apply from this date. (4) The application craft propulsion with propeller characteristics  or craft propulsion at constant speed  should be specified in the type-approval document. (5) The stage II limit values laid down in the RVIR apply with effect from 1 July 2007. (6) Applies only for engines with rated power output more than 560 kW. ANNEX II Annex V Part 1 is amended as follows: 1. The third paragraph of the remark on page 1 is replaced by the following: The owner of the craft, or his representative, shall bring to the notice of the competent authority any change in the name or ownership of the craft, any re-measurement, and any change in the registration number or home port, and shall send the Community certificate to that authority for amendment. 2. In box 12 of the model the introductory phrase is replaced by the following: The certificate number (1), unique European vessel identification number (2), registration number (3) and measurement number (4) are affixed with the corresponding signs at the following locations on the craft 3. In box 15 of the model item 2 is replaced by the following: 2. Couplings: Type of coupling: ¦ Number of coupling cables: ¦ Tensile strength per longitudinal coupling: ¦ kN Number of couplings per side: ¦ Length of each coupling cable: ¦ m Tensile strength per cable: ¦ kN Number of cable windings: 4. Box 19 of the model is replaced by the following: (..) (..) (..) (..) (..) (..) 19. Draught overall m 19b Draught T m (..) 5. Box 35 of the model is replaced by the following: 35. Bilge and drainage system Number of bilge pumps ¦, of which power driven ¦ Minimum pumping capacity first bilge pump ¦ l/min second bilge pump ¦ l/min 6. Box 42 of the model is replaced by the following: 42. Other equipment heaving line gangway in accordance w. Article 10(2)(d) (*) in accordance w. Article 15.06(12) (*) Length ¦ m Voice communication system  alternative two-way (*)  simultaneous two-way/telephone (*)  internal radio-telephone link (*) gaff hook first-aid kit pair of binoculars notice concerning rescue of persons overboard Radio-telephone installation  vessel-to-vessel service  nautical information service  vessel-port authority service fire-resistant receptacles Cranes  in accordance with Article 11.12(9) (*)  other cranes with a useful load not exceeding 2 000 kg (*) embarkation stairway/ladder (*) 7. Box 43 of the model is replaced by the following: 43. Firefighting appliances Number portable fire extinguishers ¦, fire pumps ¦, hydrants ¦ Permanently installed firefighting systems in accommodation etc. No/Number ¦ (*) Permanently installed firefighting systems in engine rooms etc. No/Number ¦ (*) The power-driven bilge pump replaces a fire pump ¦ Yes/No (*) 8. Box 44 of the model is replaced by the following: 44. Life saving appliances Number of lifebuoys ¦, of which with light ¦, with line ¦ (*) One lifejacket for every person who is regularly on board/in accordance with EN 395:1998, EN 396:1998, EN ISO 12402-3:2006 or EN ISO 12402-4:2006 (*) A ships boat with a set of oars, one mooring line and a baler/in accordance with EN 1914:1997 (*) Platform or an installation in accordance with Article 15.15(5) or (6) (*) Number, type and site(s) of installation of the equipment to enable persons to be transferred safely to shallow water, to the bank or to another craft in accordance with Article 15.09(3) ¦ ¦ ¦ Number of individual life saving appliances for shipboard personnel ¦, of which in accordance with Article 10.05(2) ¦ (*) Number of individual life saving appliances for passengers ¦ (*) Collective life saving appliances, with respect to the number, equivalent to ¦ individual life saving appliances (*) Two breathing apparatus sets, two sets in accordance with Article 15.12(10)(b), number of ¦ smoke hoods (*) Safety rota and safety plan displayed at: ¦ ¦ ¦ 9. In box 52 of the model, the last row is replaced by the following: Continued on page (*) End of Community certificate (*)